DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-22473, filed on 12/12/19.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the timing of the switching of the first contact" in “a timing later than the timing of the switching of the first contact”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Shinkawa (US 5287005 hereinafter Shinkawa).

Regarding to claim 1, Shinkawa discloses a switch comprising: 
an operating member (fig. 1[10]) which displaces between a first position (fig. 1[P1]) and a second position (fig. 1[P4]); and 
three contacts (fig. 1[S1, S2, S3]) of which state is switched between a first state in which a signal line is connected or disconnected (state at P1 disconnect S2 and S3 from S1) and a second state in which the signal line is reversed from the first state due to displacement of the operating member between the first position and the second position (state at P4 connect S2 from S3 when member 10 moving from P1 to P4); wherein the three contacts includes: 
a first contact (fig. 1[S2]) switched from the first state to the second state in the course of the displacement of the operating member (fig. 1[10]) from the first position (fig. 1[P1]) to the second position (state at P4 where S3 connects to S2) ; 
a second contact switched (fig. 1[S3]), in the course of the displacement of the operating member (fig. 1[10]) from the first position (fig. 1[P1])  to the second position (fig. 1[P4]), from the first state to the second state at a timing later than the timing of the switching of the first contact (a broadest reasonable interpretation, as member 10 makes contact with S3 before S2 thus the timing of the switching of S2 is later than S3); 
a third contact switched (fig. 1[S1]), in the course of the displacement of the operating member (fig. 1[10]) from the first position (fig. 1[P1]) to the second position (fig. 1[P4]), from the second state to the first state at a timing later than the switching of the first contact and earlier than the switching of the second contact (a broadest reasonable interpretation, as 10 is moving from P4 to P1, the timing from S2 makes contact with S3 earlier than the time S3 to S1) .

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding to claim 2, the prior art of record, alone or in combination, do not fairly teach or suggest “determining that an abnormality fixed to the first state occurs in the third contact in state that all of a first signal output from the first contact, a second signal output from the second contact, and a third signal output from the third contact are signals corresponding to the first state, when the first signal and the second signal are switched to signals corresponding to the second state and only the third signal remains the signal corresponding to the first state” including all of the limitations of the base claim and any intervening claims and overcome the 112 rejection set forth above.

Regarding to claim 3, the prior art of record, alone or in combination, do not fairly teach or suggest “determining that an abnormality fixed to the second state occurs in the third contact in state that all of a first signal output from the first contact, a second signal output from the second contact, and a third signal output from the third contact are signals corresponding to the second state, when the first signal and the second signal are switched to a signal corresponding to the first state and only the third signal remains the signal corresponding to the second state” including all of the limitations of the base claim and any intervening claims and overcome the 112 rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863